Purported appeal from order, Family Court, New York County (Helen C. Sturm, J.), entered on or about September 20., 2009, which dismissed respondent father’s objections to a final order of child support, same court (Karen D. Kolomech.uk, S.M.), entered on or about May 13, 2009, directing respondent, inter alia, to pay $518.00 biweekly for the support of his children, Tyrone B., Jr. and Jayden B., unanimously dismissed, without costs. Appeal from order, same court (Sudeep Kaur, S.M.), entered on or about March 25, 2009, which directed respondent to pay temporary child support, unanimously dismissed, without costs, as academic.
Respondent’s appeal from the temporary order of support was rendered academic by the final order of support and, therefore, must be dismissed (see Matter of Ciotti v Butera, 24 AD2d 983 [1965]). Since respondent never filed a notice of appeal from the Family Court’s order dismissing his objections, which was appealable as of right, pursuant to Family Court Act § 1112 (a), this Court lacks jurisdiction to review that order or the final support order. Respondent cites no authority for the proposition that an appellate court’s grant of leave to appeal from an interlocutory order may be deemed to provide jurisdiction to review a superseding order, appealable as of right, from which no appeal has been taken. Thus, respondent’s appeal, to the extent that he seeks review of those orders, should also be dismissed.
In light of the foregoing, respondent’s arguments on the merits need not be considered. Concur—Andrias, J.P., Friedman, Catterson, Moskowitz and Román, JJ.